Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/471,998 filed on 09/10/2021 in which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. PGPub 2006/0277029; hereinafter “Green”) in view of Chao et al. (U.S. PGPub 2013/0339403; hereinafter “Chao”).

As per claims 1, 8, and 15, Green discloses a method, a system, a non-transitory computer-readable medium storing instructions, comprising:
loading, by a converter executing on a processor, definitions from a source technology and conversion configuration information for converting the source technology to a target technology, the source technology specific to a source computing environment; (See Figs. 5-9, paras. 241-243, 253, wherein loading functions are disclosed; as taught by Green.)
representing, by the converter, the definitions in an intermediary format, the definitions thus represented including transformation instructions having a plurality of components; (See paras. 35-36, 65 and 246, wherein transformation processes are disclosed; as taught by Green.)
building, by the converter, cross-references that link objects representing the plurality of components such that the transformation instructions are queryable through automation or a user interface; (See paras. 206-207 and 261, wherein linking processes are disclosed; as taught by Green.)
matching, by the converter, the transformation instructions to an output structure usable by the target technology; (See paras. 50, 215, and 309, wherein matching process are disclosed; as taught by Green.)
extracting, by the converter, relevant transformation logic from the definitions represented in the intermediary format as constrained by the conversion configuration information; (See Fig. 4, paras. 223-224 and 252, wherein extracting process are disclosed; as taught by Green.)
storing, by the converter, a generalized representation of the relevant transformation logic in an interpreted form; (See paras. 60, wherein storing translated data for transformation are disclosed; as taught by Green.)
However, Green fails to disclosed identifying, by the converter, an intention of the transformation instructions, the identifying comprising querying the intermediary form and querying and manipulating the interpreted form storing the generalized representation of the relevant transformation logic; extracting, by the converter from the interpreted form, transformation logic required by the target technology; and generating, by the converter, an artifact containing the transformation logic, the artifact defining a data map usable by the target technology to generate a transform runnable in a target computing environment.
On the other hand, Chao teaches identifying, by the converter, an intention of the transformation instructions, the identifying comprising querying the intermediary form and querying and manipulating the interpreted form storing the generalized representation of the relevant transformation logic; (See Figs. 3-6, paras. 30-35, 42-45 and 48, wherein transformation functions are disclosed, also See Table 2, Fig. 7, paras. 52-53 and 56, wherein transformation functions, convert data and query APIs are disclosed; as taught by Chao.) 
extracting, by the converter from the interpreted form, transformation logic required by the target technology; (See Figs. 3, 5, paras. 30-31, wherein extracting data and transformation functions are disclosed; as taught by Chao.)
and generating, by the converter, an artifact containing the transformation logic, the artifact defining a data map usable by the target technology to generate a transform runnable in a target computing environment. (See Figs. 5-6, paras. 30, 34, and 45-48, wherein mapping and transformation processes are disclosed; as taught by Chao.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Chao teachings in the Green system. Skilled artisan would have been motivated to incorporate the method for normalizing and converting structured content by Green in the Chao system interoperability format translation and transformation between IFC architectural.  In addition, both of the references (Green and Chao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data format conversion.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2, 9, and 16, the combination of Green and Chao further disclosed wherein manipulating the interpreted form comprises compressing a plurality of instructions extracted from the definitions into a single instruction. (See para. 13, wherein compressed rules are disclosed; as taught by Green.)

As per claims 3, 10, and 17, the combination of Green and Chao further disclosed wherein compressing the plurality of instructions comprises at least one of removing an IF statement, combining statements, or reshaping the plurality of instructions. (See para. 13, wherein compressed rules are disclosed, also See Figs. 2, 12, para. 101-103, 115 and 253, wherein deleting process are disclosed; as taught by Green.)

As per claims 4, 11, and 18, the combination of Green and Chao further disclosed wherein extracting the transformation logic from the interpreted form comprises querying the interpreted form for statements describing behaviors of the target technology, the statements including at least one of a field mapping or looping. (See Fig. 4, paras. 13-15, 321, wherein mapping and feedback loop process are disclosed, also See paras. 297 and 316, wherein interpretation of data are disclosed; as taught by Green.)

As per claims 5, 12, and 19, the combination of Green and Chao further disclosed wherein the source technology comprises a data-driven data transformation tool or a script-driven transformation tool. (See paras. 35-36, 65 and 246, wherein transformation processes are disclosed; as taught by Green.)

As per claims 6, 13, and 20, Green fails to disclose wherein the target technology comprises a query-driven transformation tool.
On the other hand, Chao teaches wherein the target technology comprises a query-driven transformation tool. (See Figs. 3-6, paras. 30-35, 42-45 and 48, wherein transformation functions are disclosed, also See Table 2, Fig. 7, paras. 52-53 and 56, wherein transformation functions, convert data and query APIs are disclosed; as taught by Chao.)
See claims 1, 8, and 15 for motivation above.

As per claims 7 and 14, the combination of Green and Chao further disclosed wherein the interpreted form comprises an assumption, a rule, and a hint. (See Fig. 2-4, 11, paras. 297 and 316, wherein rules and interpretation of data are disclosed; as taught by Green.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Skeen et al. (U.S. PGPub 2003/0088543) discloses vocabulary and syntax based data transformation.
2) Tolnay et al. (U.S. Patent 9,576,015) discloses domain-specific language for dataset transformations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/KRIS E MACKES/Primary Examiner, Art Unit 2153